     Case 1:21-cv-00018-IMK Document 1 Filed 02/03/21 Page 1 of 9 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT                            ELECTRONICALLY
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA                             FILED
                                                                                       Feb 03 2021
JOSHUA ROWELL, individually, and                                                  U.S. DISTRICT COURT
                                                                                  Northern District of WV
AMBER ROWELL, his wife,

               Plaintiffs,

v.                                                                      1:21-cv-18 (Keeley)
                                                      CIVIL ACTION NO. ______________

ICG TYGART VALLEY, LLC.,
a Limited Liability Company, and
ARCH RESOURCES, INC.,
a foreign Corporation,

               Defendants.
                                         COMPLAINT

        Plaintiffs, Joshua Rowell and his wife, Amber Rowell, by counsel, state and allege as

follows for their Complaint against the defendants:

                                PARTIES & JURISDICTION

        1.     At all times relevant, plaintiffs were residents and citizens of Taylor County, West

Virginia. On and prior to April 14, 2020, plaintiff Joshua Rowell was employed by defendant ICG

Tygart Valley, LLC.

        2.     Defendant ICG Tygart Valley, LLC (“ICG Tygart Valley”) is a limited liability

company, whose sole business involves the extraction and processing of coal in Taylor County,

West Virginia. Defendant ICG Tygart Valley is, and at all times relevant herein was, regulated by

the United States Department of Labor Mine Safety and Health Administration (“MSHA”) as well

as the West Virginia Office of Miners’ Heath Safety & Training (“WVOMHST”) and was

responsible for compliance with all applicable MSHA and WVOMHST rules and regulations, as

well as commonly accepted safe mining practices used in the coal industry, in the operation of the

Leer mine.
   Case 1:21-cv-00018-IMK Document 1 Filed 02/03/21 Page 2 of 9 PageID #: 2




       3.      Defendant Arch Resources, Inc., (“Arch”) is a Delaware corporation with its

principal place of business in St. Louis, Missouri. Arch conducts business in Taylor County, West

Virginia through its provision of oversight and control over mine planning, engineering, budgeting

and safety at the Tygart Valley Pocahontas mine. Upon information and belief, Arch provided and

oversaw safety, engineering, regulatory compliance and other support services to the Tygart Valley

Pocahontas mine which employed plaintiff Joshua Rowell. Defendant Arch had and assumed a

duty to ensure that the Tygart Valley Pocahontas mine in which plaintiff, Joshua Rowell, was

employed was operated in a reasonably safe and prudent manner and in conformity with applicable

MSHA and state mining laws and regulations.


                                             FACTS

       4.      On and before April 14, 2020, plaintiff worked as a maintenance foreman by

defendant ICG Tygart Valley at its Leer underground mine.

       5.      Late on the afternoon shift, the conveyor train on the longwall broke which would

necessitate repair in order to resume running the longwall miner. The longwall ceased operation

once the chain broke just prior to midnight and shift change approached. Miners began cleaning

the area where the chain would need to be repaired, which required coal to be dug out from the

area to allow the chain to be “dogged” in order to perform the required repair.

       6.      Prior to the chain breaking, on the afternoon shift, the roof had fallen out between

the shield tip and the face in this area which prompted upper management to come to this location

and took photographs of the area shortly after midnight in the early morning hours of April 14,

2020. This roof collapse created an unsafe brow between the shield tip and the face at the

approximate location between shields 3 and 5.




                                                    2
       
   Case 1:21-cv-00018-IMK Document 1 Filed 02/03/21 Page 3 of 9 PageID #: 3




        7.      Shortly after midnight as the required inspections were being performed of the

working area, it was discussed by certain individuals to move the dogs to a different location rather

than in the shield stagger so as to provide greater protection while the repairs were being

performed. This request was denied by upper management as it would take more time to dig out

the area to access the chain as needed for repairs. As such, the preparations to perform the repairs

along the 3 Right longwall face between shields 3 and 5 commenced. This included digging out

material and throwing it over toward the face, thereby creating a slope back towards the panline

and the area where persons would be working.

        8.      Despite upper management having direct, actual knowledge of this specific unsafe

condition created by the rock brow, nothing was done to adequately support or otherwise remove

workers from the zone of danger at the brow just above the shield stagger. Nonetheless, almost 4

hours later, plaintiff was directed and allowed as part of his job duties to enter the panline and

assist in the attempt to repair the chain, along with another co-worker. At no point in time was

plaintiff ever advised by his supervisors or anyone inspecting this area of the mine that this

hazardous condition existed and that the roof was not adequately supported or controlled at the

location of the prior fall.

        9.      As the plaintiff entered the panline to assist in the repair of the chain, the rock brow

measuring 11.5 foot long, 3 foot wide and 2 foot thick fell out, hitting on the sloping material

created as the dug out material had been thrown towards the face, thus causing the rock to fall

towards the plaintiff, crushing him from the waist down.

        10.     Investigation by state and federal mine authorities both determined that ICG Tygart

Valley had failed in its mandatory duty to support or otherwise control the roof, face and ribs of




                                                       3
        
   Case 1:21-cv-00018-IMK Document 1 Filed 02/03/21 Page 4 of 9 PageID #: 4




all areas where miners will be assigned to work and/or travel. In determining that ICG Tygart

Valley had violated 30 CFR 75.202, MSHA determined:

               The roof was being not supported or otherwise controlled along the
               3 right longwall face between shields 3 and 5. Fur to the roof falling
               out between the shield tips and the face a rock brow was created
               between the shields in this area. On Tuesday April 14, 2020 at pp
               4:00 a.m. the brow and a portion of roof fell out hitting the floor and
               then sliding toward the unitrack trapping two miners. The miners
               where in the pan repairing a broken conveyor chain. The rock was
               approximately 11 feet long, 3 feet wide and 2 feet thick…

       See MSHA citation No. 9126268, which was not contested and was paid by the company.


       11.     Perhaps more telling, however, is the citation issued by The WVOMHST for

violation of W. Va. Code 22A-2-25(a), which reads:

               During the investigation of an accident that occurred on April 14,
               2020, located on the 3 Right Longwall section/Face where a large
               rock fell from the mine roof(between the shield canopy and the
               longwall face) injuring two miners and both were lost time
               accidents. Evidence and informal interviews clearly indicates that
               the adverse conditions encountered in the mine roof at the
               accident site was recognized by mine management but was not
               supported or controlled to protect persons from falls of the roof.

       See WVOMHST Case 155-0233-2020 Violation 1, (emphasis added) which
was not contested and was paid by the company.

       12.      As a direct and proximate result of defendants’ acts and/or omissions which caused

plaintiff Joshua Rowell to sustain multiple crush injuries to his lower body including but not

limited to a left subtrochanteric femur fracture, left tibia and fibula fractures, a right femoral shaft

fracture, right lateral compression pelvic fracture, bilateral knee injuries, right fermoral nerve

damage, psychological injuries and other pains and ailments such that defendants are liable to the

plaintiff for all damages, including but not limited to:




                                                       4
       
   Case 1:21-cv-00018-IMK Document 1 Filed 02/03/21 Page 5 of 9 PageID #: 5




               a.     extreme physical pain and suffering, past present and future;

               b.     extreme mental anguish and suffering, past present and
                      future;

               c.     permanent physical impairment;

               d.     loss of wages and benefits;

               e.     loss of future earning capacity and benefits;

               f.     loss of capacity to enjoy life;

               g.     medical expenses past and future;

               h.     annoyance and inconvenience; and

               I.     permanent scarring and disfigurement.

                                         COUNT I
                                    DELIBERATE INTENT
                                     (ICG Tygart Valley)

       13.     The plaintiff repeats and incorporates by reference the allegations contained in

paragraphs 1 through 12 of this Complaint as if set forth herein verbatim.

       14.     On or about April 14, 2020, defendant ICG Tygart Valley violated W. Va. Code

Ann. § 23-4-2(d)(2)(B) in that:

               (i)    That a specific unsafe working condition existed in the
               workplace which presented a high degree of risk and a strong
               probability of serious injury or death;

               (ii)    That ICG Tygart Valley, prior to the injury, had actual
               knowledge of the existence of the specific unsafe working condition
               and of the high degree of risk and the strong probability of serious
               injury or death presented by the specific unsafe working condition;

               (iii) That the specific unsafe working condition was a violation
               of a state or federal safety statute, rule or regulation, whether cited
               or not, or of a commonly accepted and well-known safety standard
               within the industry or business of the employer which rules,
               regulations and standards were specifically applicable to the work
               and working condition involved, and were intended to address the


                                                        5
       
    Case 1:21-cv-00018-IMK Document 1 Filed 02/03/21 Page 6 of 9 PageID #: 6




                  specific hazard(s) presented by the alleged specific unsafe working
                  condition1;

                  (iv)   That notwithstanding the existence of the facts set forth in
                  subparagraphs (i) through (iii), inclusive, of this paragraph, the
                  person or persons alleged to have actual knowledge under
                  subparagraph (ii) nevertheless intentionally thereafter exposed an
                  employee to the specific unsafe working condition; and

                  (v)     That Joshua Rowell suffered a serious compensable injury
                  as defined in section one, article four, chapter twenty-three as a
                  direct and proximate result of the specific unsafe working condition.

         15.      As a direct and proximate result of defendants actions, omissions, and conduct on

or about April 14, 2020, Plaintiff Joshua Rowell was sustained the serious and permanent injuries

and damages as stated herein.

                                                     COUNT II
                                                   NEGLIGENCE
                                                      (Arch)

         16.      The plaintiffs repeat and incorporate here by reference the allegations contained in

paragraphs 1 through 15 of this Complaint as if set forth herein verbatim.

         17.      As referenced herein above, defendant Arch assumed a duty and undertook to

provide safety and compliance oversight and control, among other support services, to subsidiary

mine operations, including defendant ICG Tygart Valley’s Leer mine in which Plaintiff Joshua

Rowell was employed. Therefore, defendant Arch owed a duty to provide coal miners, including

Plaintiff Joshua Rowell, with safe working conditions, including safe work procedures and

standards developed and enforced by Arch, as well as the degree of control over safety and

                                               
         1
           As it pertains to the alleged violations upon which plaintiff avers will prove element (c) of his claim, please
see the verified statement of Don Ellis, retired MSHA expert with over 40 years of knowledge and expertise of the
workplace safety statutes, rules, regulations and consensus industry safety standards specifically applicable to the
underground mining industry, attached hereto as Exhibit B. Mr. Ellis’ statement contains and describes (1) his
knowledge and expertise of the applicable workplace safety statutes, rules, regulations and/or written consensus
industry safety standards; (2) The specific unsafe working condition(s) that were the cause of the injury that is the
basis of the complaint; and (3) The specific statutes, rules, regulations or written consensus industry safety standards
violated by ICG Tygart Valley that are directly related to the specific unsafe working conditions.

                                                                 6
         
   Case 1:21-cv-00018-IMK Document 1 Filed 02/03/21 Page 7 of 9 PageID #: 7




regulatory compliance assumed and asserted by Arch at this and other mine sites in the State of

West Virginia.

       18.       Through their involvement and assumption of duties with regard to safety and

compliance oversight and control for subsidiaries and the mines they operated, defendant Arch

had a duty to ensure that coal was mined in compliance with federal and state mining laws and

regulations, as was as commonly accepted safety practices and equipment utilized in the mining

industry.

       19.       Defendant Arch negligently, recklessly, willfully, and with wanton disregard of

worker safety breached its duties owed to plaintiff Joshua Rowell, as a miner employed with

defendant ICG Tygart Valley and assigned to ICG Tygart Valley’s Leer mine.

       20.       The acts and omissions forming the basis of Count II of this Complaint were of

such extreme, willful, wanton, and reckless nature, and showed such gross indifference to human

life as to warrant punitive damages. The acts of defendant Arch were carried out with a flagrant

disregard for the rights of others and with actual awareness that their acts would, in reasonable

probability, result in human death or great bodily harm.

       21.       In light of the existence of the unsafe and unstable ribs at the mine on the No. 3

section, of which defendant Arch was aware, the actions of defendant Arch in failing to take action

to implement appropriate safeguards and where the focus on production lead to reckless disregard,

intentional misconduct, indifference and/or a serious lack of reasonable care in an effort to ensure

that the longwall was ready to produce once day shift arrived. Accordingly, defendant Arch

engaged in acts or omissions which, when viewed objectively at the time of their occurrence,

involved an extreme degree of risk, considering the probability and magnitude of the potential

serious harm to others, by and through its control, oversight and involvement in the development,



                                                     7
       
   Case 1:21-cv-00018-IMK Document 1 Filed 02/03/21 Page 8 of 9 PageID #: 8




planning and oversight of the mine and mining plan and other facts of the management of

underground operations at the mine.

           22.   Defendant Arch had actual, subjective awareness of the risk involved in their acts

and omissions, but nevertheless proceeded with conscious indifference to the rights, safety, or

welfare of others. Defendant Arch not only breached its duties of safety management, compliance

and oversight, but thereby knowingly and with complete and callous disregard thereby exposed

workers to a known, yet preventable, risk of serious injury or death.

       23.       As a direct and proximate result of defendant’s acts, omission and other conduct

referenced herein above, on or about April 14, 2020, plaintiff Joshua Rowell sustained the serious,

permanently disabling injuries and damages described herein.

                                           COUNT III
                                     LOSS OF CONSORTIUM

       24.       The plaintiffs repeat and incorporate by reference, the allegations contained in

paragraphs 1 through 23 of this Complaint as if set forth herein verbatim.

       25.       As a further direct and proximate result of the conduct and actions of the defendants

as described herein, the plaintiff, Amber Rowell, has been deprived of the loss of society,

companionship, and consortium of her husband, Joshua Rowell.

       26.       Despite to being forced to perform all of the required services around the home as

well as providing care for her husband, plaintiff Amber Rowell has also been forced to acquire

employment outside the home in order to make ends meet for the family due to not being able to

afford living expenses with the addition of the COBRA premium once Joshua Rowell was no

longer provided insurance through his employer after being off work more than 6 months, thereby

eroding the intimate husband and wife bond that they once shared, making her now in essence a

nurse and caregiver and provider.


                                                       8
       
   Case 1:21-cv-00018-IMK Document 1 Filed 02/03/21 Page 9 of 9 PageID #: 9




       WHEREFORE, plaintiffs demand judgment against the defendants for:

              a.)    compensatory damages to be determined by a jury according to
                     the laws of the State of West Virginia;

              b.)    punitive damages against defendant Arch to be determined by a jury
                     according to the laws of the State of West Virginia;

              c.)    costs and attorney fees expended in prosecution of this matter;

              d.)    pre-judgment and post-judgment interest as provided under the law; and

              e.)    any and all other relief to which the Court deems plaintiffs are entitled.


                     A JURY TRIAL IS DEMANDED.

                                                    JOSHUA ROWELL, and his wife
                                                    AMBER ROWELL,
                                                    By Counsel,



/S/ D. Blake Carter, Jr.
D. Blake Carter, Jr. (WV State Bar No. 9970)
BAILEY JAVINS & CARTER, LC
213 Hale St.
Charleston, WV 25301
304-345-0346
Counsel for Plaintiffs




                                                   9
       
